      Case 4:20-cv-00647 Document 13 Filed on 07/29/21 in TXSD Page 1 of 4
                                                                                       United States District Court
                                                                                         Southern District of Texas

                                                                                            ENTERED
                             UNITED STATES DISTRICT COURT                                   July 29, 2021
                              SOUTHERN DISTRICT OF TEXAS                                 Nathan Ochsner, Clerk
                                  HOUSTON DIVISION

RODNEY CHARLES RACHAL,                           §
                                                 §
        Petitioner,                              §
VS.                                              §   CIVIL ACTION NO. 4:20-CV-647
                                                 §
BOBBY LUMPKIN,                                   §
                                                 §
        Respondent.                              §
                                                 §
                                                 §

                               MEMORANDUM AND ORDER

       Rodney Charles Rachal, proceeding pro se, filed a petition for a writ of habeas corpus.

The respondent moved for summary judgment. For the following reasons, the motion for

summary judgment is granted, the petition is denied, and this case is dismissed.

       A. Background

       The relevant facts are not in dispute. In 1992, Rachal was convicted of capital murder

and sentenced to death. On February 1, 2012, the Texas Court of Criminal Appeals vacated

Rachal’s death sentence and remanded the case to the trial court for a new sentencing hearing.

       In May 2013, the State added three charges against Rachal – one additional count of

capital murder and two counts of aggravated robbery -- all stemming from the same events

giving rise to Rachal’s original conviction. Rachal pled guilty to all four charges.

       On June 5, 2013, the trial court sentenced Rachal to four consecutive life sentences.

Rachal did not file a direct appeal, but challenged the convictions in four state habeas corpus

applications filed on November 11, 2018. The Texas Court of Criminal Appeals denied relief

on three of the applications on October 16, 2019, and denied relief on the fourth application on




1/4
      Case 4:20-cv-00647 Document 13 Filed on 07/29/21 in TXSD Page 2 of 4




January 8, 2020. Rachal filed this federal petition on February 9, 2020 claiming that his guilty

plea was not knowing and voluntary because he received ineffective assistance of counsel.

       B. Statute of Limitations

       Respondent argues that Rachal’s claims are barred by the statute of limitations. Under

the Antiterrorism and Effective Death Penalty Act (AAEDPA@), a state prisoner has one year in

which to file a federal habeas corpus petition. Fierro v. Cockrell, 294 F.3d 674, 679 (5th Cir.

2002). The statute of limitations begins to run on Athe date on which the [state] judgment

became final by the conclusion of direct review or the expiration of the time for seeking such

review.@ 28 U.S.C. ' 2244(d)(1)(A).

       Because Rachal did not file a direct appeal, the statute of limitations began to run on July

5, 2013, 30 days after Rachal’s sentence was imposed. Tex. R. App. P. 26.2(a)(1). Because July

5, 2014 fell on a Saturday, the limitations period expired on July 7, 2014. Rachal filed his

federal petition on February 9, 2020, more than five years after the limitations period expired.

       Although the statute of limitations is tolled during A[t]he time during which a properly

filed application for State post-conviction or other collateral review with respect to the pertinent

. . . claim is pending ...,@ 28 U.S.C. ' 2244(d)(2), Rachal did not file his state habeas

applications until November 11, 2018. By that date, the statute of limitations was already

expired and there was nothing left for the state habeas applications to toll.

       Rachal argues that his sentences relate back to his original conviction in 1992. He

contends that, because the original conviction became final before the enactment of AEDPA,

the AEDPA statute of limitations does not apply. This argument fails for two reasons: First,

there is no basis for finding that a conviction or sentence imposed after a remand relate back to

the original conviction; and second, the Fifth Circuit has held that the AEDPA statute of




2/4
      Case 4:20-cv-00647 Document 13 Filed on 07/29/21 in TXSD Page 3 of 4




limitations is applicable to convictions that became final before the enactment of the statute.

See Fierro, 294 F.3d at 679. Because Rachal filed this federal petition more than five years

after the limitations period expired, the petition must be dismissed as time barred.

       C. Certificate of Appealability

       Rachal has not requested a certificate of appealability, but this court may determine

whether he is entitled to one. See Alexander v. Johnson, 211 F.3d 895, 898(5th Cir. 2000) (AIt is

perfectly lawful for district court=s [sic] to deny a COA sua sponte. The statute does not require

that a petitioner move for a COA; it merely states that an appeal may not be taken without a

certificate of appealability having been issued.@) A petitioner may obtain a certificate either

from the district court or an appellate court, but an appellate court will not consider it until the

district court has denied the request. See Whitehead v. Johnson, 157 F.3d 384, 388 (5th Cir.

1988); see also Hill v. Johnson, 114 F.3d 78, 82 (5th Cir. 1997) (A[T]he district court should

continue to review COA requests before the court of appeals does.@).

       A certificate of appealability may issue only if the petitioner has made a Asubstantial

showing of the denial of a constitutional right.@ 28 U.S.C. ' 2253(c)(2); see also United States v.

Kimler, 150 F.3d 429, 431 (5th Cir. 1998). A petitioner Amakes a substantial showing when he

demonstrates that his application involves issues that are debatable among jurists of reason, that

another court could resolve the issues differently, or that the issues are suitable enough to

deserve encouragement to proceed further.@ Hernandez v. Johnson, 213 F.3d 243, 248 (5th Cir.

2000). The Supreme Court has stated that

               Where a district court has rejected the constitutional claims on the
               merits, the showing required to satisfy ' 2253(c) is
               straightforward: The petitioner must demonstrate that reasonable
               jurists would find the district court=s assessment of the
               constitutional claims debatable or wrong. The issue becomes
               somewhat more complicated where . . . the district court dismisses



3/4
      Case 4:20-cv-00647 Document 13 Filed on 07/29/21 in TXSD Page 4 of 4




                the petition based on procedural grounds. We hold as follows:
                When the district court denies a habeas petition on procedural
                grounds without reaching the prisoner=s underlying constitutional
                claim, a COA should issue when the prisoner shows, at least, that
                jurists of reason would find it debatable whether the petition states
                a valid claim of the denial of a constitutional right and that jurists
                of reason would find it debatable whether the district court was
                correct in its procedural ruling.

Slack v. McDaniel, 529 U.S. 473, 484 (2000).

        Jurists of reason would not find it debatable that the petition is time-barred. Rachal has

failed to make a Asubstantial showing of the denial of a constitutional right,@ 28 U.S.C. '

2253(c)(2), and he is not entitled to a certificate of appealability.

        D. Conclusion and Order

        Bobby Lumpkin’s Motion for Summary Judgment (Doc. # 10) is GRANTED, and

Rodney Charles Rachal=s Petition for Writ Of Habeas Corpus (Doc #1) is DENIED and is

dismissed with prejudice. No certificate of appealability is issued.

        It is so ORDERED.

        SIGNED on this 29th day of July, 2021.


                                                    ___________________________________
                                                    Kenneth M. Hoyt
                                                    United States District Judge




4/4
